' RESOLUCIÓN DEL TRIBUNAL.
Por cuanto, el apelado, el Banco de Puerto Rico, ha pre-sentado moción para que se eliminen de la traducción de la transcripción de autos los documentos comprendidos desde el folio 93 al 115, por ser una parte solamente de las pruebas presentadas en el juicio e incluidas en la exposición del caso aprobada por el tribunal sentenciador.
Por cuanto, dichos folios comprenden los siguientes docu-mentos :
1. Affidavit' de Femando Vázquez para demostrar que la cuantía litigiosa excede de $5,000 (folio 93),
2. Escrito de Federico Philippi, promoviendo expediente posesorio de parte de la Hacienda Imiza, ante el Juez de Primera Instancia de San Germán (folios 94 a 98);
3. Certificación del Registrador de la Propiedad de San Germán de 18 de Febrero de 1908 (folios 99 a 103);
4. Certificación del Escribano de Cámara de la Real Au-diencia, de la sentencia dictada en los autos sobre concurso voluntario de acreedores de los Hermanos Suris (folios 104 a 106);
5. Escritura de 5 de mayo de 1889 otorgada por Federico Philippi ante el Notario José R. Nazario de Figueroa, sobre agrupación de fincas (folios 107 a' 115);
6. Declaración de Federico Philippi (folios 112 a 115);
7. Cuenta de Schulze & Co., de mayo 25, 1894.
*452Por ouaNto la prueba relacionada anteriormente sólo cons-tituye una fracción de la aportada al juicio por ambas partes, y que consta en la exposición del caso.
Por tanto, no estando permitido a las partes el traducir solamente la parte de la prueba que a su derecho convenga, se declara con lugar la moción del apelado, y en su virtud se ordena la eliminación de los documentos relacionados ante-riormente, con excepción del affidavit de Fernando Vázquez de febrero 14, 1914, relativo al montante de la cuantía liti-giosa en este pleito.

Concedida la moción de eliminación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de esta moción.